Citation Nr: 1758391	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-35 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an increased rating for a lumber spine disability, currently rated at 20 percent disabling. 

2. Entitlement to compensation benefits for a left foot disability, claimed as the result of careless or negligent hospital care, medical or surgical treatment furnished to the Veteran at a VA Medical Center or by employees of the Department of the Veterans Affairs, pursuant to 38 U.S.C.A. § 1151 .


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1973 to August 1976.

These issues arrive before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2017.  A transcript of the hearing is found on the Veterans Benefit Management System (VBMS).  The Veteran's entire claims file is located on the VBMS and Legacy Content Manager (LCM) databases. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the claims found on the title page.  

I. Lumbar Spine Disability

During the March 2017 Board hearing, the Veteran medical providers have concluded that his lumbar spine disability is degenerative joint disease, and not intervertebral disc syndrome.  Importantly, the Veteran's representative averred that the lumbar spine disability has moved to new locations in the back.  

In June 2015, a VA provider completed a Disability Benefits Questionnaire for the Veteran's lumbar spine disability.  Therein, the VA provider remarked that, "VA established diagnosis of lower back strain; the diagnosis is changed and it is new and separate diagnosis: IVDS of the Lumbar Spine and Degenerative Joint Disease of Lumbar Spine."  However, the VA provider did not comment on whether the Veteran's symptoms were originating from a new or different location.

In March 2017, VA received Dr. H's treatment note from October 2015.  Dr. H. noted, "progression of the lumbar spine DJD/DDD."  Additionally, Dr. H. pointed out that the Veteran already had low back pain due to arthritis; but, the Veteran's symptoms were now displayed in a new area of the spinal column. 

Because June 2015 VA provider did not consider the progression of the Veteran's lumbar spine disability into a new area of the back, the Board concludes that the VA examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Before the Board can resolve this issue, the Veteran must be provided a new VA examination; an examination and report that considers the entire disability picture.

II. Left Foot Disability

Regarding the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for his left foot disability, the Board notes that VA provides compensation under the provisions of 38 U.S.C.A. § 1151 if VA hospitalization or medical or surgical treatment results in additional disability that is not the result of the veteran's own willful misconduct or failure to follow instructions.  There must be an unforeseeable result or some negligence or lack of proper skill on the part of the VA.  This compensation is awarded in the same manner as if the additional disability or death were service connected.  See 38 U.S.C.A. § 1151.

In this instance, the Veteran contends that his left foot disability resulted from an improperly performed bunionectomy in June 2009.   During the March 2017 Board hearing, the Veteran testified that he can no longer dorsal flex his left big toe.  The Veteran testified that the medical providers appeared "panicky" after the surgical procedure.  He also testified that a medical provider applied a tourniquet for an hour, because of bleeding.  Importantly, the Veteran testified, and the record reflects, that VA has not supplied a medical examination for the Veteran's left foot disability claim. 

The Board finds that additional development is warranted on this issue before a decision on the merits can be made.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c) (4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

In the present case, while the AOJ obtained a medical opinion addressing this claim in October 2010, the Veteran has yet to undergo a VA examination for his left foot to determine whether he has additional left foot disability as a result of his 2009 surgery.  Given the nature of the Veteran's complaints and his report of increasing left foot symptomatology during his hearing, the Board is of the opinion that an examination should be scheduled to ascertain whether any additional disability resulted from his VA surgery in 2009 and if so, whether such disability is the result of an unforeseeable result or some negligence or lack of proper skill on the part of the VA.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure an examination report that ascertains the severity and manifestations of the Veteran's service-connected lumbar spine disability during the appeal period (March 2010 to present).  Access to the electronic claims file (VBMS and LCM) must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement on the effect of the Veteran's service-connected lumbar spine disability on the Veteran's occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

In particular, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA spinal examination must include range of motion testing for the joints involved in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the VA examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the lumbar spine disability, he or she should clearly explain why that is so.

2. The AOJ should schedule the Veteran for a VA examination to address his claim for compensation for a left foot disability under 38 U.S.C.A. § 1151.  

The Veteran's entire claims file must be made available to the examiner for review prior to his/her report.  After examining the Veteran, reviewing the claim, and review of the applicable medical records, the VA physician should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that VA medical treatment resulted in additional disability manifested as a left foot disability, with consideration given to the Veteran's contentions that his left foot disability was due to an improperly conducted surgical procedure.  

Specifically, the VA physician should also opine whether the proximate cause of any such additional disability found was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA during the surgical treatment, (b) an event not reasonably foreseeable, or (c) neither a or b.

The examiner should set forth all medical findings, together with the complete rationale for all conclusions reached.

3. After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating claim for the lumbar spine and the entitlement to compensation claim for a left foot disability.  If the benefits sought are not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




